Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 4 each contain the structure of chemical formula 1.  This structure is not known in the prior art.  The closest prior art of record, Balnis (US 2017/0267840), teaches a similar structure as set forth below:

    PNG
    media_image1.png
    220
    467
    media_image1.png
    Greyscale
(¶46)
wherein R1 is a monovalent organic group having a carbon number of from about 11 to about 24, each R2 is independently hydrogen or a group that may be represented by the formula C(O)R1, and m, n, and p are independently an integer from 1 to about 10 (¶46).  This structure differs from the claimed structure in that the 
    PNG
    media_image2.png
    34
    176
    media_image2.png
    Greyscale
group of the reference compound contains an extra oxygen atom than what is currently claimed.  There is no teaching or knowledge available to one of ordinary skill in the art to remove an oxygen atom from this branch to arrive at the claimed composition.  Therefore, claims 1, 4 and their dependent claims are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767